—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered December 16, 1996, convicting him of *290murder in the second degree, arson in the fourth degree, criminal possession of a weapon in the fourth degree, and tampering with physical evidence (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Demakos, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court correctly denied that branch of his omnibus motion which was to suppress statements made by him to law enforcement officials. Specifically, the defendant failed to establish that he had a reasonable expectation of privacy in the multiple-dwelling house at issue, and thus, lacked standing to challenge the warrantless entry into the premises by the police (see, People v Wesley, 73 NY2d 351; People v Gill, 239 AD2d 519, 520; People v Jacobo, 208 AD2d 432; People v Perez, 185 AD2d 330; People v Garrett, 177 AD2d 705). O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.